Citation Nr: 0506044	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  91-47 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of 
injuries to the calf muscles.  

2.  Entitlement to an increased evaluation for varicose veins 
of the right leg with phlebitis, currently evaluated as 40 
percent disabling.  


REPRESENTATION

Appellant represented by:	Donald A. Anderson, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from September 
1968 to May 1970.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York. 

In November 1995 and again in January 1999, the Board 
remanded this claim to the RO for additional development.  
The case has been returned to the Board and is ready for 
further review.  

Initially the issue of entitlement to a temporary total 
disability rating under the provisions of 38 C.F.R. § 4.30, 
based on required convalescence following surgery in January 
1989 was before the Board.  In February 2004, the RO granted 
a temporary total rating based on required convalescence 
following surgery effective from January 1989 to March 1989.  
The veteran disagreed with the denial of payment of the 
monetary benefit due to his incarceration.  A statement of 
the case was issued on that matter in July 2004.  A 
substantive appeal on that issue has not been received to 
date.  Therefore, the Board will not address the matters 
further.  

In November 2004, the veteran appeared before the undersigned 
Veterans Law Judge and gave testimony in support of his 
claim.  At that time he stated that he is totally unable to 
work due to his disability.  The Board construes this as an 
informal claim for a total disability rating based on 
unemployability due to service-connected disability, and the 
matter is referred to the RO for consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks an increased evaluation for his service-
connected varicose veins, and service connection for 
residuals of a right calf injury.  

During his November 2004 hearing before the undersigned 
Veterans Law Judge, the veteran testified that he was 
receiving disability benefits from Social Security 
Administration (SSA), which began approximately six months 
prior.  He stated that the disability grant was due to his 
right leg.  The claims file does not contain a copy of any 
SSA decision or any exhibits to that decision.  

The RO must obtain the administrative decision pertaining to 
the veteran's claim and any underlying medical records from 
the SSA.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA 
is required to obtain evidence from the SSA, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight).  Further, in 
Tetro v. Gober, 14 Vet. App. 110 (2000), The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that VA has the duty to request information and 
pertinent records from other Federal agencies, when on notice 
that such information exists.  This would include a decision 
from the SSA. See Tetro v. Gober, supra.

The veteran was examined by VA in November 2003.  The 
examiner stated that the veteran had severe right lower 
extremity lymphedema secondary to multiple procedures and 
injuries in the past.  It was stated that his symptoms are 
likely as not related to his injury suffered in Vietnam and 
subsequent vascular surgeries to his right lower extremity.  

In November 2003, the RO granted service connection for 
lymphedema of the right leg.  The claim for an increased 
evaluation for varicose veins was deferred, and subsequently 
in January 2004, the 40 percent evaluation for varicose veins 
was confirmed and continued.  

The Board finds that further clarification is required 
regarding the veteran's claim for residuals of injuries to 
the right calf muscles, and that another examination is 
required to properly evaluate his varicose veins of the right 
leg, 

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied. See also 38 C.F.R. § 3.159 
(2004).  

2.  The RO should obtain from SSA all 
medical and legal documents associated 
with the veteran's claim for disability 
benefits. 

3. Thereafter, the veteran should be 
afforded a VA examination in order to 
determine the nature and severity of his 
right lower extremity complaints, 
including his varicose veins and his 
right calf complaints.  The veteran must 
be informed of the potential consequences 
of his failure to report for any 
scheduled examination, and a copy of this 
notification must be associated with the 
claims file.  The claims folder and a 
copy of this remand should be made 
available to the examiner and the 
examiner must indicate in the examination 
report that this has been accomplished.  
The examiner should review the contents 
of the claims file, and obtain relevant 
history from the veteran.  The examiner 
should be requested to provide findings 
regarding the presence, persistence, and 
extent of edema, stasis pigmentation, 
eczema, and ulceration.  The examiner 
should note if there is pronounced 
disability as manifested by secondary 
involvement of the deep circulation, as 
demonstrated by Trendelenburg's and 
Perthe's tests with ulceration and 
pigmentation.  The examiner should also 
provide opinion whether elevation and/or 
rest of the right lower extremity 
relieves the symptoms identified.  The 
examiner should document any right calf 
disability in detail and offer an opinion 
with complete rationale as to the 
etiology of any right calf disability 
noted to include whether it is at least 
as likely as not that any right calf 
disability diagnosed is related to 
service or to a service-connected 
disability.  

4.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2004); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the RO 
should re-adjudicate the issues on appeal 
including consideration of the veteran's 
increased evaluation for 


varicose veins of the right lower 
extremity under the criteria in effect 
prior to January 12, 1998 and the new 
criteria in effect thereafter.  If any 
benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued, which includes all 
appropriate laws and regulations, and the 
veteran should be afforded an opportunity 
to respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence 
received since the issuance of the last 
SSOC, and applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The veteran should be given an 
opportunity to respond.  




Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



